DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are currently pending in the instant application.
Drawings
The drawings filed on 06/01/2019 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the non-target particles" in line 1. There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if the "the non-target particles" include the sacrificial-matrix material, the impurity, or both. Appropriate correction and/or clarification is required.
  Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the claims, filed on 06/01/2019, have been carefully reviewed and searched. The best new prior arts found are to US 4,195,067 (hereinafter Kotval) and CN 109371305 A (hereinafter Peihao). 
Kotval disclose a method comprising forming a hypereutectic aluminum-silicon solution (a hypereutectic melt) containing silicon (target material), aluminum (sacrificial-matrix material), and impurity as recited in claims 1-2 (See Abstract; Col. 5, lines 11-20). The aluminum-silicon solution 
Similarly, Peihao discloses a method for preparing hypereutectic silicon-aluminum alloy comprising silicon and aluminum as raw materials and melted to obtain a silicon aluminum alloy melt (See [0010] and [0018], forming a hypereutectic melt). Peihao discloses a step of rapid cooling the silicon aluminum alloy melt and solidifying to obtain a hypereutectic silicon-aluminum alloy (See [0021]). Peihao does not disclose a step of annealing (heat treatment process) the hypereutectic alloy to produce target material (silicon) having 
Therefore, claim 1 is allowable over the prior art of record. Claims 2-20 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761